Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claims 1-12, are rejected under 35 USC 103(a) as being unpatentable over Blekken et al. US 2016/0260323 in view of Shehri et al. US 20180356333 and further in view of US 5966090.

     As to claim 1, Blekken teaches a method comprising (see fig.1): scanning, by a sensor 114, energy in an electromagnetic spectrum (no specific EM spectrum is recited so any wavelength or energy in any spectrum suffices, Blekken’s detection system is not in a blackbody); processing, by the senor 114, the energy in the electromagnetic spectrum into bursts ([0049] teaches processing into bursts); determining, by the sensor 114, whether the bursts are valid bursts based on burst criteria (no criteria are specified and no definition is provided with regards to what is “valid” or what is sufficiently “valid” to be considered “based on criteria” so any treatment of the burst in any generic way suffices, e.g. see [0049] the bursts are processed and used to determine information); correlating, the bursts into a single signal (see [0049], the bursts are correlated into a signal).
     Blekken additionally teaches sensing “characteristics of the bursts” with regards to “criteria associated with the vehicle insofar as no characteristic is specified so any characteristic inherent to the burst suffices, for instance, any of the characteristics inherent to the bursts in Blekken. 
     Blekken additionally teaches determining whether the characteristics of the bursts “matching” (relative and open-ended term) the criteria associated with the vehicle bursts (because the requisite degree of “matching” is not specified, it is open-ended as to what degree of matching suffices the recited “matching”). 
     Blekken doesn’t expressly teach the vehicle is necessarily an UAV. However, please N.B., UVs are common vehicles that location sensors may be applied to. It would be obvious to modify Blekken by adapting the sensor to UAV applications where the vehicle 104 may comprise a UAV for instance.   
     While it is the position of the office Blekken teaches all the recited limitations due to open-endedness of the limitations, for the sake of argument, assuming Blekken fails to teach the limitations, please also consider Shehri, which teaches the mechanics of comparing burst frequency (see [0027, 0047] and claim 17 of Shehri).
     It would be obvious to modify Blekken by using frequency of bursts as taught by Shehri for the benefit of modulating the desired characteristics of the device in UAS application.
     Blekken and Shehri don’t expressly teach the characteristics of the bursts include frequency patterns of the bursts. 
     However, US 5966090 teaches (esp. c.f. col.3 lines 20-45 and claim 8 of US 5966090) determining characteristics of bursts such as frequency patterns of bursts. 
      It would be obvious to modify Blekken and Shehri by determining characteristics of bursts such as frequency pattern of bursts as taught by US 5966090 for the benefit of modulating the pattern frequency of the bursts in the sensor system as desired. 
     As to claim 2, cited art teaches the method of claim 1, further comprising detecting a first UAS having a first UAS signal power level (esp. c.f. Blekken fig.4 and [0049]; the vehicle is detected and amplitude information is processed; no specific power level or signal is recited in the claims).     As to claim 3, cited art teaches the method of claim 2, further comprising determining a first UAS unique identifier corresponding to the first UAS (no specific identifier is recited, in the instant case, there are various identifiers such as interval information/distance).     As to claim 4, cited art teaches the method of claim 3. Cited art doesn’t expressly teach wherein the first UAS unique identifier is a media access control (MAC) address. However, no specific address is recited and media access control address is routine, e.g. any hardware specific ID address in any generic wi-fi networks suffices—this is routine in the art. It would be obvious to modify Blekken by using any hardware specific ID commonly used in wifi networks to use as an ID for the determining of vehicle identifier.      As to claim 5, cited art teaches the method of claim 2, further comprising measuring a first sensor location ([0048-0053] Blekken teaches determining distance/location information).     As to claim 6, cited art teaches the method of claim 1. Cited art doesn’t expressly teach phased-array beam forming and beam steering. However, phased-array beam forming/steering is well-known. It would be obvious to modify Blekken by adapting to commonly used beam forming/steering techniques to scan energy in a spectrum.       As to claim 7, cited art teaches the method of claim 1, further comprising passing, by the sensor, the bursts to a number of signal-specific paths to determine if a threshold is met (no signal or signal specific path is specified; likewise, no threshold is specified, so any processing of the bursts to determine any criteria/variable/condition suffices—in the instant case, in [0049], Blekken teaches pulse train processing, processing reflection of burst, processing noise signal, etc. As stated, no ‘threshold’ is recited in claim 7, so any generic or arbitrary condition suffices, e.g. any variable in [0049] may be a “threshold”.)     As to claim 8, cited art teaches the method of claim 7, wherein the threshold is a signal power level (see figs.4-5 Blekken) N.B., no specific signal or power level for that signal is specified. As such, the amplitude and signal power shown in figs.4-5 suffice.       As to claim 9, Blekken teaches detection device (see fig.1): a sensor 114 having programmed instructions to cause sensor to, scan energy in an electromagnetic spectrum (no specific EM spectrum is recited so any wavelength or energy in any spectrum suffices, Blekken’s detection system is not in a blackbody); process the energy in the electromagnetic spectrum into bursts ([0049] teaches processing into bursts); determine whether the bursts are valid bursts based on burst criteria (no criteria are specified and no definition is provided with regards to what is “valid” or what is sufficiently “valid” to be considered “based on criteria” so any treatment of the burst in any generic way suffices, e.g. see [0049] the bursts are processed and used to determine information); and correlate the bursts into a single signal (see [0049], the bursts are correlated into a signal).
     Blekken additionally teaches sensing “characteristics of the bursts” with regards to “criteria associated with the vehicle insofar as no characteristic is specified so any characteristic inherent to the burst suffices, for instance, any of the characteristics inherent to the bursts in Blekken. 
          Blekken additionally teaches determining whether the characteristics of the bursts “matching” (relative and open-ended term) the criteria associated with the vehicle bursts (because the requisite degree of “matching” is not specified, it is open-ended as to what degree of matching suffices the recited “matching”).  
     Blekken doesn’t expressly teach the vehicle is necessarily an UAV. However, please N.B., UVs are common vehicles that location sensors may be applied to. It would be obvious to modify Blekken by adapting the sensor to UAV applications where the vehicle 104 may comprise a UAV for instance.   
     While it is the position of the office Blekken teaches all the recited limitations due to open-endedness of the limitations, for the sake of argument, assuming Blekken fails to teach the limitations, please also consider Shehri, which teaches the mechanics of comparing burst frequency (see [0027, 0047] and claim 17 of Shehri).
     It would be obvious to modify Blekken by using frequency of bursts as taught by Shehri for the benefit of modulating the desired characteristics of the device in UAS application.
       Blekken and Shehri don’t expressly teach the characteristics of the bursts include frequency patterns of the bursts. 
     However, US 5966090 teaches (esp. c.f. col.3 lines 20-45 and claim 8 of US 5966090) determining characteristics of bursts such as frequency patterns of bursts. 
      It would be obvious to modify Blekken and Shehri by determining characteristics of bursts such as frequency pattern of bursts as taught by US 5966090 for the benefit of modulating the pattern frequency of the bursts in the sensor system as desired. 
     As to claim 10, cited art teaches the device of claim 9, further comprising detecting a UAS having a first UAS signal power level (esp. c.f. fig.4 and [0049] Blekken; the vehicle is detected and amplitude information is processed; no specific power level or signal is recited in the claims).
     As to claim 11, cited art teaches claim 9 device. Cited art doesn’t expressly teach wherein the sensor receives location from GPS module. However, please N.B., GPS providing location is well-known in detection art. The detection device may be obviously adapted to receive location information from GPS module because adapting to GPS providing location and GPS networks is routine in the detection art.         As to claim 12, cited art teaches the device of claim 9, further comprising passing, by the sensor, the bursts to a number of signal-specific paths to determine if a threshold is met (no signal or signal specific path is specified; likewise, no threshold is specified, so any processing of the bursts to determine any criteria/variable/condition suffices—in the instant case, in [0049], Blekken teaches pulse train processing, processing reflection of burst, processing noise signal, etc. As stated, no ‘threshold’ is recited in claim 7, so any generic or arbitrary condition suffices, e.g. any variable in [0049] may be a “threshold”.)

Claims 13-20 are rejected under 35 USC 103(a) as being unpatentable over Blekken, of record, in view of Stayton et al. US 2009/0184862 and further in view of US 5966090.      As to claim 13, Blekken teaches system (see fig.1 detection device) comprising: a cloud aggregator coupled to a network ([0044-0045, obvious to adapt the network to a cloud aggregator coupled to network]); a sensor 114 coupled to the cloud aggregator via network include programmed instructions to cause sensor to (obvious to adapt sensor to cloud and memory), detect a first vehicle 104 having first signal power level (no specific power level is specified in claim so any signal implicit suffices), determine vehicle unique identifier corresponding (no unique identifier is specified in claim so any identifier implicit suffices), measure sensor location ([0048-0053] teaches determining distance/location information), and send the signal power level, unique identifier, and sensor location to cloud aggregator (obvious to apply to cloud application where information from sensor is sent to said cloud), and wherein the cloud aggregator calculates location (see above). 
     Blekken doesn’t expressly teach the system is necessarily an UAV system. However, please N.B., UAVs are common vehicles that location sensors may be applied to. It would be obvious to modify Blekken by adapting the sensor to UAV applications where the vehicle 104 may comprise a UAV for instance.   
     Blekken doesn’t expressly teach calculating vehicle position based on sensor location. 
However, please N.B., in the art, measuring vehicle location based on sensor location is well-known, e.g. c.f. figs.8-13 of Stayton et al. US 2009/0184862. 
     It would be obvious to modify Blekken by applying the concept of measuring vehicle location based on sensor location as taught by Stayton for the benefit of applying well-known positioning mechanics in the art to an UAV application. 
     Blekken and Stayton don’t expressly teach comparing frequency patterns to known frequency patterns associated with the signals. 
     However, US 5966090 teaches comparing frequency patterns to known frequency patterns associated with the signals (esp. c.f. abstract, and col.3  lines 20-45).
     It would be obvious to modify Blekken and Stayton by comparing frequency patterns to known patterns associated with signals s as taught by US 5966090 for the benefit of modulating the pattern frequency of the bursts in the sensor system as desired. 
     As to claim 14, cited art teaches  the system of claim 13, wherein the cloud aggregator calculates the first UAS location based on a plurality of UAS signal power levels corresponding to the first UAS unique identifier and a plurality of sensor locations corresponding to the first UAS unique identifier (esp. c.f. fig.4 and [0049] Blekken; the vehicle is detected and amplitude information is processed; no specific power level or signal is recited in the claims and likewise,     no specific identifier is recited, in the instant case, there are various identifiers such as interval information/distance).     As to claim 15, cited art teaches the system of claim 13, wherein the cloud aggregator collects the plurality of UAS signal power levels, a plurality of UAS unique identifiers, and the plurality of sensor locations from a plurality of sensors including the first sensor (as stated above, it would be obvious to apply Blekken to a cloud application where the information from Blekken’s sensor would be collected to the cloud).     As to claim 16, cited art teaches the system of claim 13, wherein the cloud aggregator selects the first UAS unique identifier (as stated above, it would be obvious to apply Blekken to cloud application where the cloud selects the variables).     As to claim 17, cited art teaches the system of claim 13, wherein the first sensor (in Blekken) 114 includes programmed instructions to cause the first sensor to scan energy in an electromagnetic spectrum and process the energy in the electromagnetic spectrum into bursts (no specific EM spectrum is recited so any wavelength or energy in any spectrum suffices, Blekken’s detection system is not in a blackbody); processing, by the senor 114, the energy in the electromagnetic spectrum into bursts ([0049] teaches processing into bursts); determining, by the sensor 114, whether the bursts are valid bursts based on burst criteria (no criteria are specified and no definition is provided with regards to what is “valid” or what is sufficiently “valid” to be considered “based on criteria” so any treatment of the burst in any generic way suffices, e.g. see [0049] the bursts are processed and used to determine information).     As to claim 18, cited art teaches the system of claim 17, wherein the first sensor (in Blekken) 114 further includes programmed instructions to determine whether the bursts are valid unmanned aerial system (UAS) bursts based on burst criteria (no specific EM spectrum is recited so any wavelength or energy in any spectrum suffices, Blekken’s detection system is not in a blackbody); processing, by the senor 114, the energy in the electromagnetic spectrum into bursts ([0049] teaches processing into bursts); determining, by the sensor 114, whether the bursts are valid bursts based on burst criteria (no criteria are specified and no definition is provided with regards to what is “valid” or what is sufficiently “valid” to be considered “based on criteria” so any treatment of the burst in any generic way suffices, e.g. see [0049] the bursts are processed and used to determine information).     As to claim 19, cited art teaches the system of claim 18, wherein the first sensor further includes programmed instructions to correlate the bursts into a single signal (see [0049] Blekken, the bursts are correlated into a signal).     As to claim 20, cited art teaches the system of claim 19, wherein the first sensor further includes programmed instructions to pass the bursts to a number of signal-specific paths to determine if a threshold is met (no signal or signal specific path is specified; likewise, no threshold is specified, so any processing of the bursts to determine any criteria/variable/condition suffices—in the instant case, in [0049], Blekken teaches pulse train processing, processing reflection of burst, processing noise signal, etc. As stated, no ‘threshold’ is recited in claim 7, so any generic or arbitrary condition suffices, e.g. any variable in [0049] may be a “threshold”.)

Response to Remarks
Applicants remarks filed 8/10/22 have been considered but the Office respectfully finds they are non-persuasive. In particular, the arguments appear to be moot in view of the new grounds of rejection necessitated by amendment.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646